          Case 1:20-cv-00323-LY Document 12 Filed 03/27/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

PLANNED PARENTHOOD                         §
CENTER FOR CHOICE, et al.,                 §
                                           §
                      Plaintiffs,          §
v.                                         §         CAUSE NO. 1:20-CV-00323-LY
                                           §
GREG ABBOTT, et al.,                       §
                                           §
                     Defendants.           §


                               NOTICE OF APPEARANCE


      Andrew B. Stephens, Assistant Attorney General, appears as lead counsel in

this case on behalf of Defendants Greg Abbott, in his official capacity as Governor of

Texas; Ken Paxton, in his official capacity as Attorney General of Texas; Phil Wilson,

in his official capacity as Acting Executive Commissioner of the Texas Health and

Human Services Commission; and Stephen Brint Carlton, in his official capacity as

Executive Director of the Texas Medical Board. Mr. Stephens is a member in good

standing with the State Bar of Texas and with this Court.




                                          1
Case 1:20-cv-00323-LY Document 12 Filed 03/27/20 Page 2 of 3




                         Respectfully submitted.

                         KEN PAXTON
                         Attorney General of Texas

                         JEFFREY C. MATEER
                         First Assistant Attorney General

                         DARREN MCCARTY
                         Deputy Attorney General for Civil Litigation

                         THOMAS A. ALBRIGHT
                         Chief, General Litigation Division

                         /s/ Andrew B. Stephens
                         ANDREW B. STEPHENS
                         Texas Bar No. 24079396
                         Assistant Attorney General
                         General Litigation Division

                         Office of the Attorney General
                         300 West 15th Street
                         P.O. Box 12548
                         Austin, Texas 78711-2548
                         (512) 463-2120 (phone)
                         (512) 320-0667 (fax)

                         Attorneys for Defendants
                         Greg Abbott, Ken Paxton, Phil Wilson,
                         and Stephen Brint Carlton




                            2
          Case 1:20-cv-00323-LY Document 12 Filed 03/27/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

       I certify that on March 27, 2020, this document was served through the
Court’s CM/ECF Document Filing System or through electronic mail, upon the
following counsel of record:

Patrick J. O’Connell                         Molly Duane
Law Offices of Patrick J. O’Connell PLLC     Rabia Muqaddam
5926 Balcones Dr., Ste. 220                  Francesca Cocuzza
Austin, TX 78731                             Center for Reproductive Rights
(512) 852-5918                               199 Water St. 22nd Floor
pat@pjofca.com                               New York, NY 10038
                                              (917) 637-3631
                                             mduane@reprorights.org
                                             rmuqaddam@reprorights.org
                                             fcocuzza@reprorights.org

Julie Murray                                 Stephanie Toti
Alice Clapman                                Rupali Sharma
Richard Muniz                                Sneha Shah
Hannah Swanson                               Lawyering Project
Planned Parenthood Federation of America     25 Broadway, Fl. 9
1110 Vermont Ave., NW Ste. 300               New York, NY 10004
Washington, D.C. 20005                       (646) 490-1083
(202) 973-4800                               stoti@lawyeringproject.org
julie.murray@ppfa.org                        rsharma@lawyeringproject.org
alice.clapman@ppfa.org                       sshah@lawyeringproject.org
richard.muniz@ppfa.org
hanna.swanson@ppfa.org

Jennifer Sandman
Planned Parenthood Federation of America
123 William Street
New York, NY 10038
(212) 541-7800
jennifer.sandman@ppfa.org



                                      /s/ Andrew B. Stephens
                                      ANDREW B. STEPHENS
                                      Assistant Attorney General




                                        3
